******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
RENEE MARTINEZ v. EMPIRE FIRE AND MARINE
         INSURANCE COMPANY
               (SC 19390)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
     Argued November 10, 2015—officially released July 12, 2016

  Hugh D. Hughes, with whom, on the brief, was Vin-
cent R. Falcone, for the appellant (plaintiff).
  Daniel P. Scapellati, with whom, on the brief, was
Tracy L. Montalbano, for the appellee (defendant).
  Margaret A. Little filed a brief for the New England
Legal Foundation as amicus curiae.
                          Opinion

   ESPINOSA, J. In this certified appeal, we must deter-
mine whether a federally mandated insurance endorse-
ment, known as an MCS-90 endorsement, requires the
defendant, Empire Fire and Marine Insurance Com-
pany, to pay a judgment in favor of the plaintiff, Renee
Martinez,1 for injuries resulting from a motor vehicle
accident. A truck being driven by an employee of the
defendant’s insured, Tony’s Long Wharf Transport, LLC
(Tony’s), collided with a car being driven by the plain-
tiff, causing the plaintiff injuries. The plaintiff obtained
a judgment against Tony’s for negligence, and the judg-
ment remains unpaid. The plaintiff sought to collect
the unpaid judgment from the defendant, Tony’s
insurer, but the defendant denied responsibility under
its policy with Tony’s. The parties disagree whether the
MCS-90 endorsement included in Tony’s policy applies
only to liability arising during interstate transportation,
or whether it applies more broadly to liability arising
from any accident caused by the negligence of a motor
carrier with an MCS-90 endorsement on its policy, even
if the accident occurs during an entirely intrastate trip.
If the endorsement applies only to interstate transporta-
tion, the parties also dispute whether the particular trip
at issue here was interstate in nature.
   We conclude that the MCS-90 endorsement does not
apply to the accident at issue because it applies only
to liability arising from the transportation of property in
interstate commerce, and the accident at issue occurred
while Tony’s truck was on an intrastate trip entirely
within Connecticut.
                             I
                             A
   Federal law requires certain motor carriers—essen-
tially, companies that transport goods by motor vehi-
cle—to maintain minimum levels of financial
responsibility to cover liability arising from the motor
carrier’s transportation of property in interstate com-
merce. 49 U.S.C. § 31139; see also 49 C.F.R. § 387.3.
Congress authorized the Secretary of Transportation
(secretary) to prescribe regulations to carry out this
mandate; 49 U.S.C. § 31139 (b); and the implementing
regulations can be found at 49 C.F.R § 387.1 et seq. The
minimum levels set by the regulations apply to ‘‘for-hire
motor carriers operating motor vehicles transporting
property in interstate . . . commerce.’’ 49 C.F.R.
§ 387.3 (a); see also id., § 387.1. The amount of financial
responsibility motor carriers must maintain varies
based on the type of carriage (e.g., for-hire or private)
and the type of goods being transported (e.g., hazardous
or nonhazardous). Id., § 387.9.
 Motor carriers can show compliance with the require-
ments by, among other methods, including in their liabil-
form set forth in 49 C.F.R. § 387.15. Id., § 387.7 (b) (1)
(ii). The MCS-90 endorsement is essentially a surety
obligation that compels an insurer to pay certain judg-
ments against the insured, even if the insurance policy
otherwise excludes coverage. Canal Ins. Co. v. Cole-
man, 625 F.3d 244, 247 (5th Cir. 2010); Carolina Casu-
alty Ins. Co. v. Yeates, 584 F.3d 868, 878 (10th Cir.
2009). By its terms, the insurer must ‘‘pay, within the
[specified] limits of liability . . . any final judgment
recovered against the insured for public liability
resulting from negligence in the operation, maintenance
or use of motor vehicles subject to the financial respon-
sibility requirements of [49 U.S.C. § 31139],’’ and it must
do so ‘‘regardless of whether or not each motor vehicle
is specifically described in the policy and whether or not
such negligence occurs on any route or in any territory
authorized to be served by the insured or elsewhere.’’
49 C.F.R. § 387.15, illustration I.
                            B
   The material facts are not in dispute. The defendant
issued a commercial insurance policy to Tony’s that
included an MCS-90 endorsement. Tony’s is a towing
company based in New Haven that operates in Connect-
icut and New York. On the date of the accident, Tony’s
directed one of its employees in New Haven to drive
to Hamden to pick up repair parts for its tow trucks
from a dealer, and drive them back to its New Haven
facility. Tony’s intended to use the parts to repair tow
trucks that would later be used outside of Connecticut.
The employee drove one of Tony’s trucks, a wrecker,
to travel to the parts dealer. While traveling from New
Haven to Hamden, the truck driven by Tony’s employee
collided with a car driven by the plaintiff, and the plain-
tiff sustained injuries during the crash. The plaintiff
obtained a judgment against Tony’s for negligently caus-
ing her injuries, but Tony’s has not paid the judgment.
  The plaintiff brought the present action against the
defendant as a judgment creditor pursuant to General
Statutes § 38a-321, claiming that Tony’s insurance pol-
icy issued by the defendant requires the defendant to
pay the judgment. Although the policy did not list the
truck involved in the accident as a covered vehicle on
the date the accident occurred, the plaintiff has claimed
that payment is nevertheless due under the MCS-90
endorsement.
   The defendant denied that it was responsible for
Tony’s liability for the accident and moved for summary
judgment. The defendant argued that the MCS-90
endorsement applies only to liability arising from the
interstate transportation of property, and not to any
liability for accidents occurring while the motor carri-
er’s vehicle is on a purely intrastate trip. Under this
interpretation, commonly called a ‘‘trip-specific’’ inter-
pretation, coverage turns on whether the specific trip
at issue by the motor carrier was interstate in nature.
According to the defendant, the accident at issue in the
present case did not qualify because it occurred during
a trip entirely within the state of Connecticut.
   The plaintiff objected to the motion. Disagreeing with
the defendant’s trip-specific approach, the plaintiff
urged the trial court to adopt a broader interpretation
of when the MCS-90 endorsement applies. The plaintiff
argued that the MCS-90 endorsement covers a commer-
cial carrier’s liability for any accident caused by the
motor carrier’s negligence, irrespective of whether the
particular trip was interstate or not, as long as the
carrier had the endorsement on its liability insurance
policy at the time of the accident. Alternatively, the
plaintiff argued that, even if the MCS-90 endorsement
applies only to interstate travel, the accident at issue
here qualifies for coverage because it occurred while
Tony’s truck was en route to pick up parts that would
be installed in trucks that would later move across state
lines in interstate commerce.
   The trial court rendered summary judgment in favor
of the defendant. Relying on a case from the United
States Court of Appeals for the Second Circuit, Lyons
v. Lancer Ins. Co., 681 F.3d 50, 57–60 (2d Cir. 2012),
cert. denied,       U.S.     , 133 S. Ct. 1242, 185 L. Ed.
2d 178 (2013), the trial court adopted the defendant’s
suggested trip-specific interpretation, and concluded
that the MCS-90 endorsement applied only to accidents
occurring while the motor carrier’s vehicle was moving
in interstate commerce. Applying the trip-specific inter-
pretation to the undisputed facts, the trial court deter-
mined that the MCS-90 endorsement did not apply
because Tony’s truck was engaging in a purely intrastate
trip to pick up repair parts when the accident occurred.
According to the trial court, Tony’s intention to install
those parts into trucks that it intended to later use
across state lines did not change the intrastate character
of the specific trip at issue. The trial court thereafter
rendered judgment in favor of the defendant.
   The plaintiff appealed from the judgment of the trial
court to the Appellate Court, which affirmed the judg-
ment on an alternative ground.2 Martinez v. Empire
Fire & Marine Ins. Co., 151 Conn. App. 213, 216, 226,
94 A.3d 711 (2014). We then granted the plaintiff’s peti-
tion for certification to appeal.3 Martinez v. Empire
Fire & Marine Ins. Co., 314 Conn. 924, 100 A.3d 855
(2014). Because we conclude that the trial court prop-
erly applied a trip-specific analysis and that Tony’s truck
was not operating in interstate commerce at the time
of the accident, we affirm the Appellate Court’s judg-
ment on that basis and do not address the alternative
ground relied upon by the Appellate Court.
                            II
  A trial court’s decision on whether to grant a motion
for summary judgment presents a question of law, and
our review of that decision is plenary. Brooks v.
Sweeney, 299 Conn. 196, 210, 9 A.3d 347 (2010). Sum-
mary judgment is appropriate when the record before
the trial court reveals that there is no genuine dispute
of material fact and that the moving party is entitled
to judgment as a matter of law. Id. The material facts
of the present case are undisputed; we therefore must
determine whether, on the basis of those facts, the MCS-
90 endorsement is inapplicable as a matter of law.
   Our analysis proceeds in two parts. We first consider
whether the MCS-90 endorsement applies to liability
arising out of any accident caused by the negligence of
a commercial motor carrier, or only to liability for those
accidents occurring while the motor carrier’s vehicle is
traveling in interstate commerce. Because we conclude
that the MCS-90 endorsement applies only to liability
for accidents involving vehicles traveling in interstate
commerce, we then consider whether the trip at issue
in the present case was interstate in nature.
                             A
   The text of the MCS-90 endorsement and its govern-
ing statutes and regulations suggest that the MCS-90
endorsement applies only to accidents occurring while
the motor carrier’s vehicle is traveling in interstate com-
merce, except in limited circumstances, described later
in this opinion, that are not present here. The MCS-90
endorsement requires the insurer to cover liability for a
motor carrier’s negligence in the operation of its ‘‘motor
vehicles subject to the financial responsibility require-
ments of [49 U.S.C. § 31139] . . . .’’ 49 C.F.R. § 387.15,
illustration I. The statute cited by the MCS-90 endorse-
ment, however, does not directly explain which vehicles
are subject to its requirements; instead, it commands
the secretary to adopt regulations to create financial
responsibility requirements that shall apply to liability
for ‘‘the transportation of property by motor carrier
. . . in the United States between a place in a [s]tate
and . . . a place in another [s]tate . . . .’’ 49 U.S.C.
§ 31139 (b). The regulations provide that they apply
generally to ‘‘for-hire motor carriers operating motor
vehicles transporting property in interstate or foreign
commerce.’’ 49 C.F.R. § 387.3 (a). The requirements
apply to the intrastate transportation of property only
when the transported property is hazardous in nature;
there is no evidence in the present case that the repair
parts were considered to be hazardous under federal
law. Id., § 387.3 (b). Given the statutory and regulatory
language limiting application of the financial security
requirements to the interstate transportation of prop-
erty, with the exception of hazardous materials, it fol-
lows that those requirements do not apply to wholly
intrastate transportation and, consequently, that a
motor carrier’s vehicle traveling in intrastate commerce
is not ‘‘subject to the financial security requirements’’ of
49 U.S.C. § 31139—a necessary condition for coverage
under the MCS-90 endorsement. 49 C.F.R. § 387.15, illus-
tration I. The text thus lends support to the trial court’s
conclusion that the MCS-90 endorsement applies only
when the motor carrier’s vehicle involved in the acci-
dent is engaging in interstate transportation at the time
of the accident.
    In considering this question, however, we do not
write on a blank slate. The MCS-90 endorsement is a
federally mandated insurance endorsement, and thus
federal law, not state law, governs its interpretation
and application. National Specialty Ins. Co. v. Martin-
Vegue,         Fed. Appx.        (11th Cir. 2016), Docket
No. 14-15811, 2016 WL 737780, *5 (February 25, 2016)
(‘‘[f]ederal law controls the interpretation and operation
of the MCS-90’’ endorsement); see also Canal Ins. v.
Coleman, supra, 625 F.3d 247; Lincoln General Ins. Co.
v. De La Luz Garcia, 501 F.3d 436, 441–42 (5th Cir.
2007); John Deere Ins. Co. v. Nueva, 229 F.3d 853, 856
(9th Cir. 2000), cert. denied, 543 U.S. 1127, 122 S. Ct.
1963, 151 L. Ed. 2d 967 (2002); Progressive Gulf Ins.
Co. v. Estate of Jones, 958 F. Supp. 2d 706, 710 (S.D.
Miss. 2013), appeal dismissed, 2013 WL 13-60636 (5th
Cir. October 2, 2013); Pace v. Travelers Indemnity Co.
of America, Docket No. 09-7047, 2010 WL 5141252, *2
(E.D. La. December 9, 2010); Armstrong v. United
States Fire Ins. Co., 606 F. Supp. 2d 794, 820 (E.D. Tenn.
2009); Canal Ins. Co. v. Paul Cox Trucking, Docket No.
1:05-CV-2194, 2006 WL 2828755, *3 (M.D. Pa. October
2, 2006); Newman v. State Farm Mutual Auto Ins. Co.,
62 So. 3d 808, 812 (La. App. 2011); QBE Ins. Co. v. P &
F Container Services, Inc., 362 N.J. Super. 445, 450,
828 A.2d 935 (App. Div. 2003); Progressive Casualty
Ins. Co. v. Hoover, 570 Pa. 423, 435 n.13, 809 A.2d 353
(2002); but see Heron v. Transportation Casualty Ins.
Co., 274 Va. 534, 539, 650 S.E.2d 699 (2007) (applying
state insurance law principles to interpret MCS-90
endorsement).
   We therefore look to the decisions of federal courts,
in particular to the decisions of the Second Circuit, for
guidance in determining how to interpret and apply the
MCS-90 endorsement and its governing law. Szewczyk
v. Dept. of Social Services, 275 Conn. 464, 475, 881 A.2d
259 (2005) (explaining well settled principle that ‘‘[t]he
decisions of the Second Circuit Court of Appeals carry
particularly persuasive weight in the interpretation of
federal statutes by Connecticut state courts’’ [internal
quotation marks omitted]); see also id., 475–77 nn.11
and 12.
  The Second Circuit has embraced the trip-specific
interpretation that the motor carrier’s vehicle must be
operating in interstate commerce at the time of the
accident for the endorsement to apply. Lyons v. Lancer
Ins. Co., supra, 681 F.3d 57–60. The plaintiffs in Lyons
brought an action against a bus company after one of the
company’s buses collided with the plaintiffs’ vehicle,
causing the plaintiffs to suffer injuries. Id., 51. The bus
company was an interstate passenger carrier that oper-
ated on both intrastate and interstate routes. Id., 52.
On the day of the accident, one of the bus company’s
drivers was assigned to transport a group of passengers
on an interstate trip that traveled through New York
and Connecticut. Id., 53–54. The driver missed the dis-
patch for the intended trip, however, and instead drove
his usual route that was entirely within New York. Id.,
52, 53–55. The collision with the plaintiffs’ vehicle
occurred during that trip. Id., 52. The plaintiffs obtained
a judgment against the bus company for its negligence,
and then brought an action against its insurer, claiming
that the bus company’s MCS-90B endorsement (the
equivalent of the MCS-90 endorsement for passenger
carriers)4 should provide coverage for their injuries. Id.,
53. The Second Circuit disagreed, concluding that the
MCS-90B endorsement applies only when the ‘‘requisite
interstate nexus’’ is satisfied, and in that case, it was not
satisfied because the bus was not traveling in interstate
commerce when the accident occurred. Id., 58–60. In
reaching this conclusion, the Second Circuit looked to
the nature of the specific trip at issue and concluded
that the bus company’s unfulfilled intention for its bus
to travel on an interstate route did not establish an
interstate nexus because the actual route taken by the
bus did not extend beyond New York. Id. Notably, the
court also expressly declined to adopt the plaintiffs’
alternative interpretation—essentially identical to that
offered by the plaintiff in the present case—that the
endorsement should apply irrespective of whether the
specific trip was intrastate or interstate in nature,
purely because the endorsement was attached to the
insurance policy. Id., 60–61.
   The trip-specific approach used by the Second Circuit
in Lyons is also used by the solid majority of courts
that have spoken to this issue, including every federal
appellate court to have considered it. See, e.g., National
Specialty Ins. Co. v. Martin-Vegue, supra,              Fed.
Appx.       , 2016 WL 737780, *6 n.9 (‘‘[o]ther courts agree
that it is proper to [determine] the MCS-90’s applicabil-
ity with reference to the time of the loss’’ [internal
quotation marks omitted]); Lyons v. Lancer Ins. Co.,
supra, 681 F.3d 57–58 (explaining that Second Circuit
and other courts determine whether endorsement
applies by looking to nature of specific trip or shipment
at issue); Canal Ins. Co. v. Coleman, supra, 625 F.3d 251
(collecting cases and identifying trip-specific analysis as
‘‘the majority approach’’); Pace v. Travelers Indemnity
Co. of America, supra, 2010 WL 5141252, *2 (citing
Canal Ins. Co. v. Coleman, supra, 251, and noting that
trip-specific analysis is used by majority of courts);
Allstate New Jersey Ins. Co. v. Penske Truck Leasing,
supra, 2013 WL 6223381, *4 (‘‘the great weight of author-
ity throughout the country is that the analysis must
consider the trip-specific information to determine
whether a vehicle is transporting property in interstate
commerce’’); 1 W. Schermer & I. Schermer, Automobile
Liability Insurance (4th 2015) § 2:15 (‘‘[m]ost courts
. . . have held that the MCS-90 . . . does not apply to
an accident that occurs during a purely intrastate trip’’
[footnotes omitted]); see also Herrod v. Wilshire Ins.
Co., 499 Fed. Appx. 753, 760 (10th Cir. 2012) (applying
trip-specific approach to determine whether MCS-90
endorsement covered accident at issue); Century
Indemnity Co. v. Carlson, 133 F.3d 591, 599 (8th Cir.
1998) (same); Canal Ins. Co. v. J. Perchak Trucking,
Inc., Docket No. 3:CV-07-22722, 2009 WL 959596, *2
(M.D. Pa. 2009) (same); Brunson v. Canal Ins. Co., 602
F. Supp. 2d 711, 716–17 (D.S.C. 2007) (same); Canal
Ins. Co. v. Paul Cox Trucking, Docket No. 1:05-CV-2194,
2006 WL 2828755, *4 (M.D. Pa. 2006) (same); General
Security Ins. Co. v. Barrentine, 829 So. 2d 980, 984 (Fla.
App. 2002) (same), appeal denied sub nom. Enfinger v.
General Security Ins. Co., 845 So. 2d 889 (Fla. 2003);
Branson v. MGA Ins. Co., 673 So. 2d 89, 90–91 (Fla.
App.) (same), review denied, 680 So. 2d 421 (Fla. 1996);
Lopez v. Manint, 76 So. 3d 1223, 1227 (La. App. 2011)
(same); Newman v. State Farm Mutual Auto Ins. Co.,
supra, 62 So. 3d 811–12 (same); cf. Canal Ins. Co. v.
YMV Transport, Inc., 867 F. Supp. 2d 1099, 1106–1109
(W.D. Wn. 2011) (declining to use trip-specific approach
to determine whether motor carrier was operating ‘‘for-
hire,’’ but noting that majority of courts to consider
this issue use trip-specific analysis to hold that MCS-
90 endorsement applies only when vehicle at issue is
moving in interstate commerce at time of accident).
   In support of a broader interpretation, the plaintiff
cites three cases that have held that the MCS-90
endorsement applies also to accidents occurring on
purely intrastate trips, but we find these cases to be
less persuasive. In two of the cases cited by the plaintiff,
a federal District Court concluded that the MCS-90
endorsement applied to solely intrastate travel, but its
respective Circuit Court of Appeals later rejected that
interpretation. Compare Travelers Indemnity Co. of
Illinois v. Western American Specialized Transporta-
tion Services, Inc., 235 F. Supp. 2d 522, 527–30 (W.D.
La. 2002), and Reliance National Ins. Co. v. Royal
Indemnity Co., Docket No. 99 Civ. 10920 (NRB), 2001
WL 984737, *5–7 (S.D.N.Y. August 24, 2001), with Canal
Ins. Co. v. Coleman, supra, 625 F.3d 251, and Lyons v.
Lancer Ins. Co., supra, 681 F.3d 58. The plaintiff also
cites a state court decision in support of her interpreta-
tion, Heron v. Transportation Casualty Ins. Co., supra,
274 Va. 539–40, but that court applied state insurance
and contract law principles to interpret and apply the
MCS-90 endorsement, an approach we believe is
unsound given that, as explained previously, federal
law, not state law, governs its interpretation and appli-
cation.5 See, e.g., National Specialty Ins. Co. v. Martin-
Vegue, supra,        Fed. Appx.    , 2016 WL 737780, *5;
Canal Ins. Co. v. Coleman, supra, 247; John Deere Ins.
Co. v. Nueva, supra, 229 F.3d 856. Nothing in these
cases cited by the plaintiff convinces us to depart from
the trip-specific approach used by the Second Circuit.
   We are persuaded to follow the ‘‘trip-specific’’ inter-
pretation used by the Second Circuit in Lyons. It is
consistent with the text of the MCS-90 endorsement and
the statute and regulations governing that endorsement,
and has been embraced by a majority of courts to con-
sider the question.
   More importantly, however, even if we disagreed with
the Second Circuit’s approach and were inclined to
adopt the plaintiff’s contrary interpretation, we would
nevertheless be constrained by principles of comity and
consistency to follow the Second Circuit on this issue.
When addressing questions of federal law, we give spe-
cial consideration to the decisions of the Second Cir-
cuit. Szewczyk v. Dept. of Social Services, supra, 275
Conn. 475–77 nn.10–12 (collecting cases delineating our
deference to federal courts, particularly Second Circuit
decisions, on questions of federal law). This consider-
ation is especially strong when, as in the present case,
the issue involves the interpretation of federal statutes
and regulations, this court has not previously addressed
the issue, and adopting a different interpretation would
likely alter the outcome of the case. Id., 477 n.12 (‘‘[a]ny
disagreement by us with the Second Circuit’s statutory
analysis must yield to the more compelling objective
of uniform interpretation of federal laws, particularly
when the federal court has spoken first’’ [emphasis
omitted]).
    Deferring to the Second Circuit in these circum-
stances promotes consistency in the application of fed-
eral law in this jurisdiction. Id., 475 n.11. It would be
strange indeed for federal statutes and regulations to
apply differently, and potentially change the outcome
of a case, based solely on which courthouse in Connecti-
cut, state or federal, the plaintiff chooses for filing the
action. Id., citing Red Maple Properties v. Zoning Com-
mission, 222 Conn. 730, 739 n.7, 610 A.2d 1238 (1992).
Adopting a different interpretation in the present case
would create confusion about how federal law applies
to motor carriers and insurers in this state and would
potentially encourage forum shopping. See Szewczyk
v. Dept. of Social Services, supra, 275 Conn. 475 n.11
(‘‘[d]eparture from Second Circuit precedent on issues
of federal law, however, should be constrained in order
to prevent the plaintiff’s decision to file an action in
federal District Court rather than a state court located
a few blocks away from having the bizarre consequence
of being outcome determinative’’ [internal quotation
marks omitted]). Although the plaintiff’s suggested
interpretation of the MCS-90 endorsement might be sim-
pler to apply, and could potentially bring relief to a
greater number of persons injured in accidents on the
highway (albeit at the expense of motor carriers and
their insurers), we are not at liberty to disregard the
approach adopted by the Second Circuit.
   Additionally, we observe that, although the ‘‘trip-spe-
cific’’ interpretation limits the application of federally
mandated insurance coverage to trips that are interstate
in nature, the states nevertheless remain free to create
their own regulations governing insurance require-
ments for motor carrier transportation within their state
borders. See, e.g., T. Hershewe, ‘‘Hiding in Plain Sight,’’
51 Trial 46, 48–49 (February 2015). In fact, Connecticut
has adopted regulations that generally mirror the fed-
eral regulations and that apply to motor carriers engag-
ing in intrastate travel. See Regs., Conn. State Agencies
§ 14-163c-1 et seq. Connecticut’s regulations impose
more stringent requirements for triggering coverage
requirements than the federal regulations, and neither
party has argued that Connecticut’s regulations apply
in the present case. See id.; see also 2 M. Leizerman,
Litigating Truck Accident Cases (2015) § 16:8, pp.
523–24 (summarizing Connecticut’s regulations that
roughly parallel federal motor carrier regulations). If
policy considerations dictate that insurance mandates
for motor carriers should be extended to intrastate
travel, that extension must come from state agencies
and the legislature, not through an expansion by this
court of the meaning of federal law.
   We therefore conclude that the MCS-90 endorsement
covers liability for a motor carrier’s negligence only
when the liability arises while the motor carrier’s vehi-
cle involved in the accident is engaged in the transporta-
tion of property in interstate commerce at the time the
accident occurs. See 49 C.F.R. § 387.3.
                             B
   We next consider whether the truck at issue was
transporting property in interstate commerce when the
accident occurred. The parties do not dispute that the
accident occurred during a trip within Connecticut.
Nevertheless, the plaintiff argues that the trip should
be considered as interstate transportation because it
was one leg of a broader interstate movement of goods,
in this case, the movement of the repair parts that Tony’s
truck was en route to pick up when the accident
occurred. According to the plaintiff: Tony’s truck was
traveling to Hamden to pick up the repair parts at the
time of the accident; those repair parts were to be
installed into Tony’s tow trucks; and Tony’s intended
to use those tow trucks at a later date to cross state lines
as part of its towing business. The plaintiff contends,
therefore, that the travel to Hamden to pick up the
repair parts was the first leg of a continuous interstate
journey for the repair parts.6 The defendant disagrees
and argues that, for purposes of applying the MCS-90
endorsement, any later movement of the repair parts
after their installation into other vehicles must be con-
sidered a separate trip from the one at issue in the
present case. We agree with the defendant.
  As with the first question, federal law concerning
motor carriers controls our analysis. National Specialty
Ins. Co. v. Martin-Vegue, supra,         Fed. Appx.         ,
2016 WL 737780, *5; Canal Ins. Co. v. Coleman, supra,
625 F.3d 247. Because ‘‘[t]here is no single concept
of interstate commerce [that] can be applied to every
federal statute regulating interstate commerce,’’ the test
for determining whether an activity qualifies as ‘‘inter-
state commerce’’ depends on the activity and federal
regulatory scheme at issue. (Internal quotation marks
omitted.) Progressive Casualty Ins. Co. v. Hoover,
supra, 570 Pa. 435 n.12, quoting McLeod v. Threlkeld,
319 U.S. 491, 495, 63 S. Ct. 1248, 87 L. Ed. 1538 (1943).
Courts interpreting and applying federal statutes and
regulations governing motor carriers, including those
relating to the MCS-90 endorsement, have developed
a niche body of law aimed at determining whether a
particular route or trip by a motor carrier is interstate in
nature.7 See, e.g., Bilyou v. Dutchess Beer Distributors,
Inc., 300 F.3d 217, 223 (2d Cir. 2002); Roberts v. Levine,
921 F.2d 804, 812 (8th Cir. 1990); Progressive Casualty
Ins. Co. v. Hoover, supra, 435–36. We therefore look to
cases addressing this question for guidance.
   In the context of motor carrier transportation, courts
have consistently held that a trip within only one state
may nevertheless be considered interstate in nature if
the trip is one leg of a continuous interstate movement
of goods. See, e.g., Bilyou v. Dutchess Beer Distribu-
tors, Inc., supra, 300 F.3d 223; Roberts v. Levine, supra,
921 F.2d 812. To be considered part of an interstate
trip, ‘‘the goods being transported within the borders
of one [s]tate [must be] involved in a ‘practical continu-
ity of movement’ in the flow of interstate commerce.’’
Bilyou v. Dutchess Beer Distributors, Inc., supra, 223.
To determine whether the goods are part of a practical
continuity of movement, courts look to the intent of
the shipper and the circumstances surrounding the ship-
ment. Id.; Roberts v. Levine, supra, 812; Progressive
Casualty Ins. Co. v. Hoover, supra, 570 Pa. 435–36.
Circumstances indicative of continuous movement
include ‘‘uninterrupted movement; continuous posses-
sion by the carrier; unbroken bulk; and [the] absence
of processing or substantial product modification.’’ Pro-
gressive Casualty Ins. Co. v. Hoover, supra, 435–36,
citing Texas v. United States, 866 F.2d 1546, 1556 (5th
Cir. 1989). In light of these considerations, courts agree
that a brief pause in the movement of goods or minor
processing of those goods generally will not mark the
beginning of a new trip for the purposes of motor carrier
regulations, while substantial modification or pro-
cessing of the goods generally will. See, e.g., Roberts
v. Levine, supra, 816 (‘‘[t]he creation of an article of
commerce, as distinct from the packaging, bailing and
the like of an existing one, will generally be a terminus
of transportation’’ [internal quotation marks omitted]);
see also Progressive Casualty Ins. Co. v. Hoover, supra,
436. Indicia of substantial processing and modification
include subjecting a good to a process that ‘‘materially
change[s] [its] character, utility, and value.’’ (Internal
quotation marks omitted.) Roberts v. Levine, supra, 816.
   Applying these principles to the present case, we
conclude that the trip at issue was not interstate in
nature. When the accident occurred, Tony’s truck was
traveling between New Haven and Hamden on a route
entirely within Connecticut. We are not persuaded by
the plaintiff’s argument that the trip at issue was part
of a larger interstate movement. Any later movement
of the repair parts after their installation into tow trucks
would be part of a new and distinct trip. The intended
installation of the repair parts into other trucks would
substantially alter the ‘‘ ‘character, utility, and value’ ’’;
id.; of the repair parts. Once installed, the repair parts
would, for all practical purposes, no longer be consid-
ered individual parts, but would become an integral
part of another commodity—Tony’s tow trucks. We
therefore view any later movement of the repair parts
across state lines after integration into Tony’s tow
trucks to be a wholly new journey for the purposes of
the motor carrier regulations—one simply too attenu-
ated from the original journey to be considered part of
a ‘‘practical continuity of movement . . . .’’ (Internal
quotation marks omitted.) Bilyou v. Dutchess Beer Dis-
tributors, Inc., supra, 300 F.3d 223; see, e.g., Progressive
Gulf Ins. Co. v. Estate of Jones, supra, 958 F. Supp. 2d
717 (installation of parts into mobile home created new
commodity and terminated parts’ original journey); see
also Roberts v. Levine, supra, 921 F.2d 815 (‘‘[the] manu-
facture of an item interrupts the stream of commerce
so that after manufacture there is a new commercial
journey, either inter[state] or intrastate’’); General
Security Ins. Co. v. Barrentine, supra, 829 So. 2d 984
(possibility that truck ‘‘might be used for an interstate
shipment in the future’’ not enough to trigger coverage
under MCS-90 endorsement for accident occurring dur-
ing earlier trip).
  Accordingly, for the purposes of applying the MCS-
90 endorsement, we conclude that the relevant trip
began in New Haven when Tony’s employee, operating
Tony’s truck, embarked on his journey to Hamden to
retrieve the repair parts. The trip was to terminate when
the employee returned in Tony’s truck with the parts
to Tony’s place of business in New Haven. Because the
route of this trip was entirely within Connecticut, we
conclude it does not qualify as the transportation of
property in interstate commerce. See 49 C.F.R. § 387.3.
Consequently, we conclude that the truck at issue was
not ‘‘subject to the financial responsibility require-
ments’’ at the time of the accident as required by the
MCS-90 endorsement; id., § 387.15, illustration I; and
that the MCS-90 endorsement therefore does not pro-
vide coverage for the accident at issue. The Appellate
Court properly affirmed the trial court’s judgment grant-
ing the defendant’s motion for summary judgment.
      The judgment of the Appellate Court is affirmed.
  In this opinion ROGERS, C. J., and PALMER, ZARE-
LLA, McDONALD and ROBINSON, Js., concurred.
  1
     Universal Donuts, Inc., the plaintiff’s employer, joined the litigation as
an intervening plaintiff but is not a party to this appeal.
   2
     The Appellate Court did not address the interstate commerce issues.
Martinez v. Empire Fire & Marine Ins. Co., 151 Conn. App. 213, 226, 94
A.3d 711 (2014). It instead determined that the MCS-90 endorsement applied
only when the motor carrier’s vehicle was being operated ‘‘for-hire’’ at the
time of the accident, and that Tony’s truck was not being operated ‘‘for-
hire’’ at the time of the accident because it was being used by one of
Tony’s employees to transport Tony’s own property, not that of a customer.
Id., 224–25.
   3
     We granted the plaintiff’s petition for certification to appeal limited to
the following questions: (1) whether the Appellate Court properly affirmed
the judgment of the trial court on the basis of the Appellate Court’s conclu-
sion that at the time of the accident, Tony’s was not operating its vehicle
for-hire; and (2) whether the trial court properly found that at the time of
the accident, the vehicle operated by Tony’s was not engaged in inter-
state commerce.
   Both certified questions contained misstatements and have been
rephrased. See State v. Dort, 315 Conn. 151, 169, 106 A.3d 277 (2014). The
certification order originally stated that certification was granted limited to
the following questions: ‘‘1. Did the Appellate Court properly affirm the
judgment of the trial court based upon the trial court’s finding that, at the
time of the accident giving rise to the plaintiff’s personal injury suit against
[Tony’s], Tony’s was not operating its vehicle ‘for-hire?’ ’’; and ‘‘2. Did the
Appellate Court properly find that, at the time of the accident giving rise
to the plaintiff’s personal injury suit against Tony’s, the vehicle operated by
Tony’s was not engaged in interstate commerce?’’ Martinez v. Empire Fire &
Marine Ins. Co., 314 Conn. 924, 924–25, 100 A.3d 855 (2014).
   As certified, the first question incorrectly suggested that the trial court
found that Tony’s vehicle was not operating ‘‘for-hire’’ at the time of the
accident. The record reveals that the trial court made the opposite finding.
The second question incorrectly suggested that the Appellate Court reached
the question of whether Tony’s vehicle was engaged in interstate commerce
at the time of the accident, a question that the Appellate Court expressly
declined to address. See Martinez v. Empire Fire & Marine Ins. Co., supra,
151 Conn. App. 226. The parties’ briefs reflect that they were not misled by
these misstatements in the certified questions.
   4
     The MCS-90B endorsement and its governing regulatory scheme ‘‘paral-
lels’’ that of the MCS-90 endorsement, so cases interpreting and applying
one control the interpretation and application of the other. See, e.g., Lyons
v. Lancer Ins. Co., supra, 681 F.3d 57–58 (relying on cases interpreting MCS-
90 endorsement to determine how to apply MCS-90B endorsement); Canal
Ins. Co. v. Coleman, supra, 625 F.3d 249 n.7 (‘‘[w]e have previously deter-
mined that MCS-90B cases control our interpretation of the MCS-90’’); Canal
Indemnity Co. v. Galindo, 344 Fed. Appx. 909, 911 (5th Cir. 2009) (‘‘Although
the two statutes and the endorsements admittedly govern different types
of transportation, they are otherwise indistinguishable in form and language.
. . . By using identical language in the two statutes to apply liability to
passengers and to property, Congress gave the statutes an identical reach.’’
[Citations omitted.]).
   5
     Relying on state insurance and contract law principles to interpret and
apply the MCS-90 endorsement is inconsistent with the nature of that
endorsement. The MCS-90 endorsement is not merely a private insurance
contract, but a federally mandated obligation. Federal law, not state law,
dictates the content of the endorsement, and the states and the parties to
the endorsement are not free to depart from the precise form set out in the
federal regulations. See, e.g., Lincoln General Ins. Co. v. De La Luz Garcia,
supra, 501 F.3d 441–42; see also 49 C.F.R. § 387.15.
   6
     The record does not indicate whether the repair parts that Tony’s
intended to purchase had moved in interstate commerce prior to reaching
the parts dealer in Hamden, and the plaintiff has not based her interstate
commerce argument on any claim that the parts moved in interstate com-
merce prior to arriving at the dealer in Hamden.
  7
    It bears noting that courts do not regard the concept of ‘‘interstate
commerce’’ in the context of federal motor carrier regulation as being coex-
tensive with Congress’ powers under the federal commerce clause. U.S.
Const., art. I, § 8, cl. 3; see, e.g., Southern Pacific Transportation Co. v.
Interstate Commerce Commission, 565 F.2d 615, 617 (9th Cir. 1977); Reli-
ance National Ins. Co. v. Royal Indemnity Co., supra, 2001 WL 984737, *4;
see also Progressive Casualty Ins. Co. v. Hoover, supra, 570 Pa. 435 n.12.
Thus, whether a motor carrier’s activity is interstate in nature for the pur-
poses of applying the MCS-90 endorsement poses a different question than
whether the same activity falls within Congress’ power under the commerce
clause. See, e.g., Progressive Casualty Ins. Co. v. Hoover, supra, 435 n.12.